 Case 2:15-cv-00130-RJJ-SJB ECF No. 66 filed 06/04/20 PageID.1044 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff,
                                                             CASE NO. 2:15-CV-130
v.
                                                             HON. ROBERT J. JONKER
JOHN R. KANERVA,

               Defendant.
                                               /


                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on May 12, 2020 (ECF No. 65). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 65) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s Motion to Reopen (ECF No. 61) is

DENIED.

        IT IS FURTHER ORDERED that the Clerk of the Court shall reject any future filings

relating to Defendant’s efforts to remove the underlying criminal case to this Court.

        IT IS FURTHER ORDERED that future filings of meritless lawsuits or notices of removal

may result in the imposition of sanctions.

        The Court discerns no good-faith basis for appeal of this matter.         See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   June 4, 2020                         /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
